DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/7/2022 and 9/25/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recited “the insulating base” in line 4-6 and the examiner is confused if the insulating base is same as a flexible insulating base or different insulating base.  Therefore, claim 1 is indefinite.  If the insulating base is same as a flexible insulating base then the examiner suggests changing to “the flexible insulating base”.
	Claim 3 recited “wherein the wirings include” in line 14-15 and the examiner is confused if the wirings are same as a plurality of wirings or different wirings.  Therefore, claim 3 is indefinite.  If the wirings are same as a plurality of wirings then the examiner suggests changing to “wherein the plurality of wirings include”.
Claim 4 recited “the insulating base” in line 31 and 34 and the examiner is confused if the insulating base is same as a flexible insulating base or different insulating base.  Therefore, claim 4 is indefinite.  If the insulating base is same as a flexible insulating base then the examiner suggests changing to “the flexible insulating base”.
Claim 5 recited “the insulating base” in line 2-3 and 5-6 and the examiner is confused if the insulating base is same as a flexible insulating base or different insulating base.  Therefore, claim 5 is indefinite.  If the insulating base is same as a flexible insulating base then the examiner suggests changing to “the flexible insulating base”.
Claim 9 recited “at least one of the wirings include” in line 24 and the examiner is confused if the wirings are same as a plurality of wirings or different wirings.  Therefore, claim 9 is indefinite.  If the wirings are same as a plurality of wirings then the examiner suggests changing to “at least one of the wirings of the plurality of wirings include”.
Claim 10 recited “the insulating base” in line 32-33 and the examiner is confused if the insulating base is same as a flexible insulating base or different insulating base.  Therefore, claim 10 is indefinite.  If the insulating base is same as a flexible insulating base then the examiner suggests changing to “the flexible insulating base”.
Claim 11 recited “the insulating base” in line 2 and the examiner is confused if the insulating base is same as a flexible insulating base or different insulating base.  Therefore, claim 11 is indefinite.  If the insulating base is same as a flexible insulating base then the examiner suggests changing to “the flexible insulating base”.
Claim 12 recited “the insulating base” in line 6 and the examiner is confused if the insulating base is same as a flexible insulating base or different insulating base.  Therefore, claim 12 is indefinite.  If the insulating base is same as a flexible insulating base then the examiner suggests changing to “the flexible insulating base”.
Claim 12 also recited “at least one of the wirings” in line 9-10 and the examiner is confused if the wirings are same as a plurality of wirings or different wirings.  Therefore, claim 12 is indefinite.  If the wirings are same as a plurality of wirings then the examiner suggests changing to “at least one of the wirings of the plurality of wirings”.
Claim 13 recited “the insulating base” in line 13, 15, and 20.  The examiner is confused if the insulating base is same as a flexible insulating base or different insulating base.  Therefore, claim 13 is indefinite.  If the insulating base is same as a flexible insulating base then the examiner suggests changing to “the flexible insulating base”.
Claim 14 recited “wherein the wirings include” in line 22-23 and the examiner is confused if the wirings are same as a plurality of wirings or different wirings.  Therefore, claim 14 is indefinite.  If the wirings are same as a plurality of wirings then the examiner suggests changing to “wherein the plurality of wirings include”.
Claim 15 recited “the insulating base” in line 5 and 8.  The examiner is confused if the insulating base is same as a flexible insulating base or different insulating base.  Therefore, claim 15 is indefinite.  If the insulating base is same as a flexible insulating base then the examiner suggests changing to “the flexible insulating base”.
Claim 19 recited “the insulating base” in line 20-21 and the examiner is confused if the insulating base is same as a flexible insulating base or different insulating base.  Therefore, claim 19 is indefinite.  If the insulating base is same as a flexible insulating base then the examiner suggests changing to “the flexible insulating base”.
Claim 19 also recited “at least one of the wirings include” in line 22 and the examiner is confused if the wirings are same as a plurality of wirings or different wirings.  Therefore, claim 19 is indefinite.  If the wirings are same as a plurality of wirings then the examiner suggests changing to “at least one of the wirings of the plurality of wirings include”.
Claim 20 recited “the insulating base” in line 30-31 and the examiner is confused if the insulating base is same as a flexible insulating base or different insulating base.  Therefore, claim 12 is indefinite.  If the insulating base is same as a flexible insulating base then the examiner suggests changing to “the flexible insulating base”.
Claims 2-12 and 14-20 depend on the claim 1 or 13 so they are rejected for the same reason.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent Appl. Pub. No. 2021/0289621 A1. Although the claims at issue are not identical, they are not patentably distinct from each other.
[Re claim 1] SANO discloses the flexible substrate comprising: a flexible insulating base; and a plurality of wirings on the insulating base, 5wherein the insulating base includes a first opening, a second opening having a shape different from that of the first opening, and a first line portion, and the first line portion is disposed between the 10first opening and the second opening (see claim 1 and 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982. The examiner can normally be reached M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYOUNG LEE/Primary Examiner, Art Unit 2895